Title: To John Adams from Eugene Chaton d’Esmorandais, 8 November 1799
From: d’Esmorandais, Eugene Chaton
To: Adams, John


				
					Monsieur
					a st helier isle de jersey 8 novembre 1799
				
				emigré de France province de Bretagne eveché de St. Brieuc paroisse de noyal prés La ville De Lamballe en 1791, Refugié a st. helier isle de jersey j’ay epousé marie-marthe-louise-isidore tuffin De la Roüerie ainée, et heritiere principale de mr. tuffin vicomte de la Roüerie son frere mort commandant dans la partie de Rennes, vitré et fougeres Les partisants de louis 18, et aussy par Representation Du feü vicomte de la Roüerie son frere heritiere principale et collaterale De feü armand marquis de la Roüerie son cousin germain cy devant Brigadier general au Service des etats unis cher. de cincinnatus, et de lôrdre Royal, et militaire de St. louis, et lors De sa mort commandant en chef la côalition formée en faveur du Roy louis 18 dans les provinces de Bretagne, maine et anjou Tous les deux morts sans noirs de corps.Ayant apris que mademoiselle de la Rouerie dame des morandais mon epouse comme heritiere principale de mrs le vicomte, et marquis de la Roüerie avoit un credit a etayer sur les etats unis de l’amerique provenant des indemnités, qu’il avoit plü au congrês d’accorder a ce dernier, et des fonds de terre a Reclamer pour Recompense des Bons et loyaux Services, que le susdit marquis De la Rouerie avoit Rendü tout le temps de la Revolution de l’amerique, fonds de terre, que le congrés luy avoit accordé pour Recompense du zele, de l’activité et de la fidelité avec Les quels il avoit servi la cause de l’amerique, je me suis comme son mary, et procureur de droit tres serieusement occupé des moyens de me procurer Les pieces justificatives du credit, que la ditte dame des morandais avoit a Reclamer vers le congrés des etats unis de l’amerique, et ce n’est qu’aprés des peines infinies, que je suis venü a Bout de me faire Resaisir Douze ordonances du surintendant des finances des etats unis de l’amerique adressées a joseph nourse grefier La premiere en datte du 2 avril 1784 portant Reconoisance au profit du Brigadier general armand marquis de la Roüerie De la Somme d’un milier de dolars egal a 5400# portant interest a Six pour cent & comencer au premier janvier 1784, y joint un certificat, qu’en consequence d’une Resolution du congrés du 3 fevrier 1784, le sus dit interest devoit etre payé annuellement entre les mains de mr grand Banquier a paris; tout quoy Resulte du Regître, que le sus dit nourse avoit dans son etude par original Bien et dümant signé et garanti, neuf autres dans la meme forme, et de pareile somme de mille dolars, et un onzieme de 731 dolars  d’un dollar Les tous numerotes 13—14—15—16—17—18—19—20—21—22 et 23. Je vois, monsieur Le president, que les interests de ces sommes ont eté payés jusqu’au 24 aoüst 1789 par une notte au pied De l’ordonance No. 13. les interests sont probablement düs jusque l’epoque, qu’il a plü au congrés de fixer pour le remboursement des capitaux a Six pour cent; car on m’a assuré, que le congrés avoit ordoné par un decret, que faute aux creanciers de pareilles creances sur les etats unis de se presenter pour en Recevoir Le Remboursement, Le principal Resteroit en depôt entre les mains du president du congrés, et ne produisoit plus aucun interest a leur profit.Votre excellence scût L’epoque du comencement de la Revolution francaise, elle n’en a guere pas  de la Rouerie étoient comme moy d’une classe de citoyens, contre les quels etoient principalement dirigés les principes De cette Revolution, qui attaquent particulierement les citoyens elevés en dignités et en general les grands proprietaires.expatriés, exilé a perpetuité avec defence de Rentrer dans le Royaume de France sous peine de mort, nos Biens confisqués, ne pouvant entretenir aucunes corespondance avec nos parents, avec nos amis de l’interieur, sans courir les Risques de compremetre leur vies, son excellence jugera aisement des dificultés, que j’ay Rencontré pour me faire Resaisir des titres, qui fondent aujourd’huy mon credit sur les etats unis de l’amerique, comme mary et procureur de droit de melle de la Roüerie dame des morandais mon epouse héritiere principale de mrs de la Roüerie frere et cousin germain de la ditte dame mort l’un et l’autre sans noirs de corps.Marie-marthe-Louise-isidore tuffin de la Roüerie mon epouse a deux sœures, La premiere cadette therese annibal tuffin de la Roüerie a epousé depuis la Revolution mr. de farcy de muée doyen des conseilers du parlement de Bretagne emigrés l’un et l’autre et refugié dans la ville de Londres, la seconde cadette catherine-charlote-armande tuffin de la Rouerie n’a point Sorti de France, et a trouvé le secret de faire passer sa procuration sous seing privé a sa sœure ainée mon epouse. je vous prie de remarquer Monsieur, qu’il etoit impossible que cette procuration fut Revetüe daucunes formalités sans comprometre ma belle sœure a laquelle il est defendu sous peine de mort d’entretenir aucune corespondence avec les emigrés.je ne demande pas, monsieur Le president, que ce qui est dü a la succession Du marquis De la Rouerie nous soit realisé, je demande seulement, que le capital y joint les interests echüs soient Replacées a interests soit dans la Banque de philadelphie, soit Dans celle de londres au nom de mon epouse comme heritiere principale sous mon authorité, pour les interests nous en etre payé par le banquier de londres, que le congrés jugera a propos de nommer jusque la fin de la Revolution francaise, aprés laquelle chacun des coôpartageants poura Reclamer ce qui luy reviendra conformement aux loix, qui etablisent en Bretagne Le droit d’un chacun en succesion directe comme en collaterale. Permetez moy D’observer a votre excellence, que mon epouse comme heritière principale et collaterale de mrs. de la Roüerie a de droit la saisine des deux sucessions suivant les loix de notre province, aux quelles nous ne voulons pas deroger, et que c’est en cette qualité qu’elle se trouve resaisi des originaux, qui constatent notre credit sur les etat unis de l’amérique.Emigré, Sans Resource, chargé d’une famille, c’en est assez. j’ose me flatter, Monsieur Le president, pour intereser votre excellence a la justice de mes pretensions Sans conoisance Dans l’amerique, sans argent pour pouvoir m’y Rendre, ne pouvant quitter L’ile de jersey Sans courir les Risques de perir moy et ma famille de perir de faim, et de misere parce que je perdrois les secours que nous accorde Si genereusement le gouvernement anglois, et a l’abry des quels nous vivons, je n’ay d’autre droit a votre puissante protection que celuy, que Donne le malheur non merité sur les amis sensibles; puisje esperer, que votre excellence voudra bien rapeler au congrés les services d’armand tuffin marquis de la Roüerie, luy exploser le deplorable etat, ou se trouvent Ses heritiers, demander en mon nom comme mary, et procureur de droit de melle De la Rouerie dame des morandais mon epouse, qu’il plaise au congrés De  qu’il avoit accordé au feü armand tuffin marquis de la Rouerie pour Recompense De ses bons, et loyaux services, en un mot leur procurer du pain. La supliante a moy que moy et sa sœure seroient trop heureuses dans le cas, ou par l’effet de la Revolution francaise elles perdroient definitivement les Biens considerables, que nous avions tous en France de trouver un coin de terre ou pouvoir nous Retirer, et leur Reconoisance ainsy, que la mienne egalera a jamais Le profond Respect, avec lequel je suis De votre excellence / Monsieur Le president / Votre tres humble, et obt servitr
				
					Eugene chaton d’esmorandais
				
				
			